To vacate an order staying proceedings in the suit of Andrew J. Stebbins, administrator, against relator, wherein defendant had judgment for costs amounting to $97.80, it appearing that said Stebbins, as administrator, had previously obtained a decree against relator by which relator was required to pay to said administrator $990.82, no part of which had been paid, and the order complained of provided that proceedings for the collection of the said costs be stayed until the aforesaid decree is satisfied.
Order to show cause denied April 2, 1895.